    Case 1:19-cr-00122-H-BU Document 28 Filed 10/30/20              Page 1 of 1 PageID 53



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  ABILENE DIVISION

UNITED STATES OF AMERICA,
     Plaintiff,

                                                            NO. 1:19-CR-122-01-H

JUAN VALENCIANA.SANDOVAL (1),
     Defendant.


                  ORDER ACCEPTING R.EPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JIJDGE
                           CONCERNING PLEA OF GI,IILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Concerning Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   636(bX1), the undersigrred District Judge is of the opinion that the Report and

Recommendation of the Magistrate ludge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

          Dated    octoberfu,   2020.



                                             JAME     SLEY HENDRIX
                                             UN   D STATES DISTRICT JUDGE
